Opinion issued March 24, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00174-CV
                            ———————————
                            IMANI BECK, Appellant
                                        V.
                          LYONS VILLAGE, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1126845


                          MEMORANDUM OPINION

      The parties, representing they have reached a mutual settlement agreement,

have filed an agreed motion asking this Court to vacate the trial court’s judgment,

dismiss the appeal, and remand this cause so the underlying suit can be nonsuited

with prejudice. No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, without regard to the merits, we grant the parties’ motion, set

aside the trial court’s judgment without regard to the merits and remand the case to

the trial court for rendition of judgment in accordance with the parties’ agreement.

See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(e); see also Jester Venture Ltd. v. Nash,

No. 01–06–00512–CV, 2006 WL 2042358, at *1 (Tex. App.–Houston [1st Dist.]

July 17, 2006, no pet.) (mem. op.) (vacating trial court’s judgment and dismissing

case on parties’ agreed motion).

      All pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.




                                         2